UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6085



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY EDWARD DICK,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
District Judge. (CR-00-348; CR-00-349; CR-00-350; CR-00-351; CR-
00-352; CA-03-437-1)


Submitted: February 12, 2004              Decided:   February 23, 2004



Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Edward Dick, Appellant Pro Se. Harry L. Hobgood, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jeffrey Edward Dick seeks to appeal the district court’s

order accepting the report and recommendation of the magistrate

judge and denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies       this   standard    by

demonstrating    that   reasonable       jurists     would      find    that    his

constitutional    claims     are   debatable   and    that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.) (2001).          We have independently reviewed the

record and conclude that Dick has not made the requisite showing.

Accordingly,     we   deny    Dick’s    motion     for    a     certificate      of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         DISMISSED


                                     - 2 -